Citation Nr: 1038688	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a chronic 
back disorder and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a mental disorder, to 
include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has submitted a letter from Dr. 
N.U.K., at least twice, in which the doctor states that the 
Veteran's PTSD has contributed to his cardiovascular disease.  
Thus, the issue of entitlement to service connection for 
cardiovascular disease, claimed as secondary to PTSD, has been 
raised by the record, but was not adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the RO for appropriate action. 

The issue of entitlement to service connection for a mental 
disorder, to include depression, is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied service 
connection for a chronic back disorder.

2.  The evidence associated with the claims file subsequent to 
the August 1995 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's current back disorder was 
incurred in active service.
4.  Although the Veteran did not engage in direct combat and his 
claimed stressors were not able to be verified, a VA physician 
has opined that his PTSD was related to the claimed stressors, 
which were consistent with the time, place, and circumstances of 
his service and were related to fear of enemy attack.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision which denied service 
connection for a chronic back disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the August 1995 rating 
decision is new and material, and the claim for service 
connection for a chronic back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Giving the benefit of the doubt to the Veteran, his current 
chronic back disorder was incurred in active service.  38 
U.S.C.A. § 1101, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  Giving the benefit of the doubt to the Veteran, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the dispositions herein, 
additional discussion of those procedures is unnecessary, as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  New and Material Evidence to Reopen the Back Claim
 
In April 1990, the Veteran raised a claim of entitlement to 
service connection for a back disorder.  This claim was denied in 
an August 1990 rating decision.  The Veteran filed a timely 
appeal, and the Board confirmed the RO's denial of the claim in 
an August 1991 decision.  The Veteran did not appeal the Board's 
decision to the Court of Appeals for Veterans Claims.  
Consequently, the decision of the Board was final.  See 
38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran filed several requests to reopen his claim for 
service connection for a back disorder, and the claim was again 
denied in October 1991 and May 1993 rating decisions.  Then, in 
May 1995, the Veteran again filed a request to reopen his claim, 
and service connection was denied in an August 1995 rating 
decision.  The Veteran did not file a timely appeal.  
Consequently, the August 1995 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In January 2004, the Veteran filed a request to reopen his claim 
for service connection for a chronic back disorder.  That request 
was denied in the June 2005 rating decision which is a subject of 
the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the back disorder claim on the 
merits in its June 2005 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final August 1995 
rating decision denying the Veteran's claim of entitlement to 
service connection for a back disorder included service treatment 
records (STRs), private treatment records, and statements from 
the Veteran's relatives.   

The STRs documented treatment for a stiff back and contusion of 
the back following a fall while the Veteran was on guard duty.  
In February 1962, the Veteran again sought treatment for back 
problems and was diagnosed with lumbar myositis.  However, the 
March 1962 separation examination did not document any back 
complaints or problems.  Private treatment records mentioned that 
he had back surgery in 1970, but there was no documentation of 
any treatment for back problems between separation and 1970.  The 
Veteran's brother, P.T.G., wrote that the Veteran had back pain 
when he came to visit him in Florida in the fall of 1965.  

Based on the above evidence, the claim was denied.  Specifically, 
the RO in August 1995 determined that there was no new and 
material evidence showing that the Veteran's current back 
problems were related to the back injury in service.  

Evidence added to the record since the time of the last final 
denial in August 1995 includes outpatient records from the San 
Francisco VA Medical Centers (VAMC), additional statements from 
the Veteran's friends and family, private treatment records, and 
a VA examination from April 2007.  There are 4 statements from 
private physicians in which they opine that the Veteran's current 
back problems are related to active service.  Additionally, a 
March 2004 statement from J.F.P. states that he worked with the 
Veteran in Columbus, Ohio from July 1964 to December 1965, and 
during that time the Veteran was being treated by 2 different 
doctors for a back injury.  Moreover, he remembered the Veteran 
telling him that he had hurt his back in the military  

The evidence added to the record since the previous August 1995 
denial constitutes new and material evidence.  It addresses the 
relationship between the current disability and active service, 
which is an unestablished fact necessary to substantiate the 
claim.  Further, it is not redundant, as there have been no 
previous records containing a definitive nexus opinion.  Finally, 
it does raise a reasonable possibility of substantiating the 
psychiatric disorder claim.  Therefore, the Board finds that the 
criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the 
claim is reopened.  

Because the RO considered the merits of the underlying service 
connection claim in the June 2005 rating decision that is part of 
the pending appeal, the Board may proceed with appellate review 
at this time without prejudicing the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  


III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis and psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Back Disorder

The Veteran contends that he initially injured his back in 1960 
while in active service, and that he has had back problems ever 
since that initial injury.  Specifically, in 1960, he tripped and 
fell over a fence, landing on his ammunition belt, causing severe 
low back pain.  He said he seemed to improve thereafter, but in 
1962 while in France, fell onto his back while performing a 
lifting activity.

As mentioned above, his STRs document that the Veteran fell a 
short distance while on guard duty, and sought treatment for a 
stiff back the following morning, in February 1960.  Examination 
of the back was negative.  There was no spasm, deformity, or 
limited function.  Straight leg raising test was negative.  He 
was diagnosed with a contusion of the back, and heat treatment 
was recommended.  

In February 1962, the Veteran again sought treatment for back 
problems, and was diagnosed with lumbar myositis.  There is no 
further mention of back problems in service.  Indeed, his March 
1962 separation examination report is negative for any back 
complaints or diagnoses.  

Some three decades following separation from service, the Veteran 
testified at a January 1991 hearing at the RO that he sought 
treatment for his back approximately 6 months after separation 
with a doctor in Columbus, Ohio.  He continued to get pain 
medication for his back every 6 months thereafter.  In his 
September 1990  Notice of Disagreement, the Veteran explained 
that between separation and 1970, when his back problems really 
started to flare up, his back bothered him, but at the time, he 
felt he was young and he could deal with it.  Moreover, he felt 
there was little a doctor could do for him that he couldn't do 
for himself (i.e., take pain medication and limit his 
activities).  

A January 1991 statement from the Veteran's brother, P.T.G., 
states that the Veteran had to sleep on the floor with his knees 
pulled up due to back pain when he came to visit him in the fall 
of 1965.  Additionally, in a March 2004 statement, J.F.P. stated 
that he worked with the Veteran from July 1964 to December 1965, 
and that during that time, the Veteran sought treatment for his 
back with 2 doctors in Grove City and Columbus, Ohio.  J.F.P. 
also remembered the Veteran telling him that he had injured his 
back in the military.  

In 1971, the Veteran had a laminectomy at L4-L5.  Although the 
documentation associated with this surgery is not contained in 
the claims file, it is referenced in other medical records.  

The Veteran sought treatment with Dr. W.J.A. in March 1980 for 
neck pain.  However, X-rays of the lumbar spine were also taken 
at the time and demonstrated osteoarthritis of L4-L5 with a 
marked decrease of disc height.  Post-surgical changes were also 
seen at this level, with sclerosis at L4-L5 and asymmetry and 
attenuation of the nerve root sleeves at L5-S1.  

In February 1990, the Veteran sought treatment with Dr. D.S.F. 
for ongoing back problems, causing leg symptoms as well.  In 
March 1990, an MRI of the lumbar spine showed multiple level 
degenerative pattern with slight focal disc protrusion at L4-L5.  

A March 1999 VAMC treatment note indicates the Veteran complained 
of back pain that was somewhat relieved by manipulation of the 
low back every morning.  He also took pain medication.  Range of 
motion was remarkably limited for flexion, extension, and 
rotation, at about 50 percent of the normal range.  

In October 2004, Dr. M.S. wrote that he had treated the Veteran 
in the late 1990s for back pain, which was diagnosed as lumbar 
degenerative joint disease.  The doctor stated he could not 
comment as to the origin of his severe back pain and degenerative 
joint disease. 

In a March 2006 letter, Dr. K.Y.H. stated that the Veteran had a 
history of severe neck and low back pain, and that his condition 
was a continuation of the injuries he suffered in military 
service.  It was also noted that the Veteran had undergone an L4-
L5 discectomy in 1991.  

Dr. D.S.F. wrote a letter in March 2006 stating that, after 
consulting with the Veteran and looking over his military medical 
records, it was the doctor's opinion that it is more likely than 
not that the Veteran's low back and lower extremity problems are 
a continuation of the injuries he sustained while serving in the 
military.  

In April 2007, the Veteran was afforded a VA examination.  The 
examiner reviewed the claims file in the course of his 
examination and noted the incidents of treatment for back pain in 
service.  Additionally, he observed that there was no 
documentation of treatment for back problems following separation 
until 1970.  The examiner assessed severe degenerative joint 
disease, disc disease and spinal stenosis with severe chronic low 
back pain, loss of range of motion of the lumbosacral spine, and 
loss of lordosis.  The doctor noted that the Veteran only had a 
couple of minor episodes of low back pain during service, which 
were negative for any neurologic impairment.  Further, there were 
no complaints of back pain at the separation examination.  He was 
not treated for back problems during the years that followed, he 
was in the construction industry when his back trouble started in 
the 1970s, and those problems have continued since then.  Thus, 
the doctor concluded that the Veteran's current low back pain was 
not caused by or the result of his military service.  

In January 2008, Dr. M.B., a neurosurgeon, wrote he began 
treating the Veteran in November 2007.  The Veteran had back pain 
dating back to the injury in the military in 1960.  Since then, 
he had 2 back surgeries and continued to have chronic pain.  He 
was currently being considered for additional spinal fusion at 
the VA Hospital in San Francisco.  The doctor stated it is more 
likely than not that the Veteran's present condition and need for 
further surgery is related to the original injury which involved 
a fall off a truck while in the military in approximately 1960.  

Finally, a neurosurgeon at the VAMC, Dr. P.L., wrote a note in 
August 2008 stating that he had treated the Veteran for 
multilevel degenerative disc disease for some time, and that the 
Veteran had experienced back pain since the 1960 injury.  The 
doctor said that, by historical report, the problems the Veteran 
had suffered over his entire adult life stemmed from the trauma 
in 1960, and it is more likely than not that his condition is a 
continuation of the original injury.  

Based on the foregoing, the Board finds that the evidence is in 
relative equipoise as to whether the Veteran's current back 
disorder is related to the 1960 in-service injury.  Applying the 
benefit-of-the-doubt doctrine in favor of the Veteran, the Board 
finds that a grant of service connection for a back disorder is 
warranted.  

The Board has examined the differing nexus opinions in the claims 
file, and finds the opinions of Drs. K.Y.H., D.S.F., M.B., and 
P.L. to be more probative than that of the VA examiner.  In cases 
such as this, where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the 
opinions of the private physicians and VAMC neurosurgeon are 
supported by the Veteran's statements that he suffered pain since 
the 1960 injury in service, and by the statements of his brother 
and co-worker which corroborated that he continued to have pain 
between separation from service and his 1970 surgery.  
Additionally, Dr. D.S.F. wrote that he had opportunity to review 
the Veteran's STRs, which he considered in reaching his opinion.  
Finally, the fact that 4 different treating physicians have 
provided a nexus opinion in favor of the Veteran's contentions 
constitutes probative weight against the opinion of the VA 
examiner.
    
Additionally, continuity of the disorder has been established by 
the evidence.  The Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss his 
current dizziness and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal 
Circuit Court has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  Specifically, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board also finds his statements to be 
credible in light of the supporting statements from his brother 
and co-worker, and from the Veteran himself.  Accordingly, 
continuity of symptomatology has been established by both the 
supporting evidence and the Veteran's own competent statements in 
that regard.

Since the evidence is in relative equipoise with regard to 
whether the Veteran's back disorder was incurred in active 
service, the Board will apply the benefit-of-the-doubt doctrine 
in favor of the Veteran and grant service connection.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 
(1990). 

2.  PTSD

Next, the Veteran contends that his PTSD is related to events 
that occurred in active service.  Specifically, in a March 2004 
statement, the Veteran stated that he served in an engineer 
battalion near the demilitarized zone (DMZ) in Korea.  His job 
was to maintain equipment at the firebase, pull bunker guard 
duty, and accompany security patrols with both Americans and 
Republic of Korea infantry units.  In 1960 and 1961, there were 
numerous incidents of small arms fire, snipers, and probing by 
enemy squads.  He has described an incident in approximately 
November 1960, when he was assigned to work on a vehicle right on 
the DMZ border in broad daylight.  He was getting a tool out of 
his truck when a round smacked into the truck bed 2 feet away 
from him.  He grabbed his rifle and returned fire.  He stayed 
under the truck for quite a while, shaking and trembling.  He was 
nervous and jumpy for weeks afterward.  

A month later, the Veteran was on a different firebase at the DMZ 
when there was a violent exchange of artillery and tank fire with 
the North Korean army.  He was performing maintenance on a 
vehicle at the time, and immediately ran and dived into a nearby 
bunker.  A barrage of enemy 160 millimeter artillery/mortar fire 
landed all around the bunker, and part of one wall collapsed.  
The truck he had been working on was hit and caught fire.  He 
said several of the infantrymen who had been unloading ammunition 
from it were blown to pieces.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

There is no documentation of mental health problems in the 
Veteran's STRs.  His March 1962 separation examination report is 
negative for any psychiatric problems.  

Following his separation from service, the Veteran began 
attending PTSD group counseling sessions at Redwoods Vet Center 
as early as January 2004.  A May 2004 letter from D.M.B., a 
therapist at that facility, states that the Veteran had been seen 
in individual counseling as well more than 15 times for PTSD and 
major depressive disorder.  The letter describes symptoms such as 
social withdrawal, irritability, violent temper, lack of impulse 
control, and periods of immobilizing depression.  D.M.B. assessed 
chronic delayed PTSD and recurrent major depressive disorder on 
Axis I of the DSM-IV diagnosis chart.

In October 2004, the Veteran was afforded a VA examination with a 
medical doctor.  The examiner took a history from the Veteran of 
his military stressors, took note of his symptoms, and assessed 
posttraumatic stress disorder on Axis I of the DSM-IV diagnosis 
chart. 

Based on the foregoing, the Board finds that the Veteran has a 
current PTSD diagnosis which meets the criteria of 38 C.F.R. 
§ 4.125(a).  

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more claimed 
in-service stressors occurred to support a PTSD diagnosis.  
  
Before beginning our analysis regarding the existence of a 
stressor, the Board first notes that, since the first diagnosis 
of PTSD was made more than 40 years after separation from 
service, and there were no manifestations of any of the mental 
health disorders listed in 38 C.F.R. § 3.384 (e.g., psychoses) 
either during service or within one year after separation, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) as to a 
psychotic disorder do not apply here.  

The Veteran's DD Form 214 lists his Army military occupational 
specialty (MOS) as an engineer equipment repairman, and shows 
that he received the Good Conduct Medal.  This medal does not 
indicate that he was directly engaged in combat, nor does the 
Veteran specifically contend that he had direct combat 
experience, although he has described being in the vicinity of 
incoming fire from hostile North Korean military activity.  As a 
result, his statements as to any in-service stressor(s) cannot be 
accepted without further corroboration through independent 
evidence.  See Doran, supra. 

The Board notes that the RO made a Formal Finding of a lack of 
information required to corroborate the stressors associated with 
the Veteran's claim of entitlement to service connection for PTSD 
in May 2007.  The Formal Finding included a list of efforts to 
corroborate the stressors, noting that the Veteran's DD Form 214 
and service personnel records did not show evidence of individual 
combat medals or decorations, and that the Veteran had failed to 
provide the names of casualties as required in order for the U. 
S. Army and Joint Services Records Research Center (JSRRC) to 
confirm injuries or deaths near him.  

However, under the new regulation, quoted above, where the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor if the stressor is related to the Veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor.  

In this case, the Veteran's claimed stressors are consistent with 
his service along the DMZ in Korea and are related to his fear of 
enemy attack.  Moreover, the October 2004 VA examiner opined that 
the Veteran met the criteria for PTSD based on his claimed in-
service stressors.  

Therefore, the Board finds that a grant of service connection is 
warranted for PTSD based on the amended regulation.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3); Gilbert, 1 
Vet. App. at 53 (1990). 





ORDER

Service connection for a chronic back disorder is granted.  

Service connection for posttraumatic stress disorder is granted.


REMAND

Notwithstanding the above grant of service connection for PTSD, 
the Board finds that adjudication by the RO of a claim for a 
mental disorder, to include depression, is necessary in this 
case.  The Board notes that the Veteran was diagnosed with 
recurrent major depressive disorder in 2004 at the Redwoods Vet 
Center.  

The Board recognizes that the RO's adjudications were completed 
before the issuance of a precedent decision by the Court of 
Appeals for Veterans Claims, in Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In that case, the Court held that the scope of a 
service connection claim for a mental disability is not 
restricted to the specific diagnosis alleged by the claimant, but 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and other information of record.  Here, the 
Veteran has been diagnosed with depression, which has not been 
included in the RO's previous adjudications of the claim. 

Thus, to assure the Veteran full due process, and because there 
are indications of a psychiatric diagnosis other than PTSD in the 
file, the Board concludes that this matter must be remanded for 
consideration of this claim pursuant to the Clemons precedent.  
We defer to the RO as to whether, on remand, a medical 
examination is required in order to reconcile the various 
diagnoses of record or obtain a nexus opinion.



In view of the foregoing, the case is REMANDED for the following 
action:

1.  Adjudicate the Veteran's claim as to a 
mental disorder (other than PTSD), to include 
depression, in light of the holding in 
Clemons v. Shinseki, supra.  If the benefit 
sought is not granted, furnish the Veteran 
and his representative with a Statement of 
the Case and afford a reasonable opportunity 
to respond.

2.  If, and only if, the Veteran files a 
substantive appeal as to that issue, return 
the case to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


